Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 25, 2018

                                     No. 04-18-00131-CV

     Lorraine KENYON, Individually and as Executrix of the Estate of Theodore Kenyon,
                                      Appellants

                                               v.

                       ELEPHANT INSURANCE COMPANY, LLC,
                                    Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI14055
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER
        By order dated May 31, 2018, appellant was ordered to provide written proof to this court
that the reporter’s record had been designated. On June 6, 2018, appellant filed copies of email
correspondence with the court reporter responsible for preparing the record, Ms. Amy Hinds,
establishing that the reporter’s record had been designated and the fee for preparing the
reporter’s record had been paid. It is therefore ORDERED that Ms. Hinds file the reporter’s
record in this appeal no later than ten days from the date of this order.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court